Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note (35 USC § 101)
Claims 7-12 recite, among other things, a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith.  The specification differentiates between the computer readable storage medium being
non-transitory and transitory. For example, at paragraph 0124 the specification says: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. Thus, only non-transitory embodiments are included in the meaning of “computer readable storage medium, and claims 7-12 meet the requirement under 35 U.S.C. 101.
Reasons for Allowance
Claims 1-18 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: the prior art to: Schibilla, et al. (Computer English Translation of European Patent EP 1260912 A2) disclose creating print templates with area-limited text fields, whereby it is ensured that no text fields with text overflows are overlooked can. The created are first Text files read into the specified area-limited text fields. Then the positions of the individual text fields in the print template or the set document determined. If necessary, an identifier can be assigned to individual text fields, so 
	In contrast, upon processing a plurality of documents of a document type to generate text area data for a text area in one or more documents of the plurality of documents, wherein the text .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Number 2021/0406337 (See for example, Fig. 4).
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665